t c memo united_states tax_court julie k mccammon petitioner v commissioner of internal revenue respondent docket no filed date julie k mccammon pro_se alisha m harper for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 for 1all section references are to the internal_revenue_code code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is liable for tax on dollar_figure of interest_income we hold that she is whether petitioner is liable for tax on dollar_figure of dividend income we hold that she is whether petitioner is liable for tax on dollar_figure of wages we hold that she is whether petitioner is liable for tax on dollar_figure of flow-through income from her wholly owned s_corporation we hold that she is whether petitioner is liable for an accuracy-related_penalty under sec_6662 of dollar_figure we hold that she is liable for this penalty and whether petitioner is liable for a penalty under sec_6673 we hold that she is liable for this penalty findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in west virginia at the time this petition was filed petitioner is a medical doctor and the sole shareholder and president of julie mccammon m d inc petitioner’s s_corporation petitioner filed a form_1040 u s individual_income_tax_return for tax_year showing zero tax_liability attached to petitioner’s return was a statement explaining that petitioner did not have any income in a constitutional sense petitioner’s s_corporation filed a form_1120s u s income_tax return for an s_corporation showing ordinary_income of dollar_figure after deductions including a deduction for compensation of officers in the amount of dollar_figure this dollar_figure reflects income paid to petitioner as president of petitioner’s s_corporation a portion of respondent’s deficiency determination was based on this unreported wage income attached to the form_1120s was a schedule_k-1 shareholder’s share of income credits deductions etc listing petitioner as the 100-percent shareholder and showing ordinary_income from trade_or_business activities in the amount of dollar_figure respondent examined petitioner’s form_1040 and determined using information from third-party payors that petitioner had understated her income by dollar_figure the understatement included unreported income from interest dividends and wages it did not include the ordinary_income of petitioner’s s_corporation respondent sent petitioner a statutory_notice_of_deficiency dated date for the tax_year on date petitioner mailed a letter to the court that was filed on date as an imperfect petition the court ordered petitioner to submit a proper amended petition to conform with the rules on date the court received and filed petitioner’s amended petition in the amended petition petitioner sets forth specific reasons she disagrees with respondent’s notice_of_deficiency in response respondent filed an answer to the amended petition in addition respondent filed a motion for leave to file amendment to answer to amended petition seeking to increase petitioner’s tax_deficiency and penalty under sec_6662 the increases in the deficiency and penalty were based upon respondent’s inclusion of the ordinary_income of petitioner’s s_corporation in petitioner’s income the court granted respondent’s motion to amend and the amendment to answer to amended petition was filed reflecting a recalculated and increased deficiency and penalty for the tax_year the increased deficiency and penalty were a deficiency in tax of dollar_figure and a penalty of dollar_figure under sec_6662 respondent’s position was that petitioner received but failed to report dollar_figure of interest_income from h arthur samet childrens trust dollar_figure of dividends from h arthur samet childrens trust dollar_figure of wages from petitioner’s s_corporation and dollar_figure of flow-through income from petitioner’s s_corporation at trial petitioner orally moved for a continuance which was denied petitioner claimed that she was unprepared and unable to proceed because she had planned on having her c p a who was not admitted to practice before this court represent her petitioner was not prepared in any way for trial she did not have any documentation or evidence of any kind and was not represented by counsel petitioner’s and tax years petitioner is not new to this court petitioner’s and tax_liabilities were redetermined by this court in the case of mccammon v commissioner tcmemo_2007_3 mccammon i in this earlier case petitioner put forth the same arguments failed to comply with various orders before trial and failed to present evidence to support her arguments as she has in the case at hand in mccammon i petitioner’s form sec_1040 for and petitioner did not file a form_1040 for each showed a zero tax_liability and included a statement similar to the one attached to her return the year at issue herein alleging that petitioner was not liable for any_tax petitioner also made numerous requests for continuances these requests were based upon circumstances similar to those made in this case petitioner was not prepared petitioner’s prior accountant was responsible for any and all errors and petitioner’s current accountant was newly hired and not yet prepared to represent her in mccammon i petitioner was warned in a letter dated date from the court that it appeared that she was instituting proceedings primarily for delay and that she had unreasonably failed to pursue administrative remedies petitioner was also warned that she was subjecting herself to the possible imposition of penalties under sec_6673 if she continued to maintain meritless proceedings in response petitioner filed a motion requesting a continuance petitioner’s motion was denied as there was no justification for postponing a trial without any assurances from petitioner that she would make an effort to cooperate in the determination of her tax_liabilities petitioner then filed a motion to recuse alleging that the judge had a personal bias and prejudice against petitioner as a pro_se litigant mccammon v commissioner supra petitioner’s motion to recuse was denied and the case called for trial petitioner requested yet another continuance this request was based upon petitioner’s claims that she was too busy with her medical practice to collect documents and present them to respondent that petitioner’s accountant had quit over months earlier and that petitioner’s new accountant had been hired only weeks earlier at trial in mccammon i petitioner was still unable to identify any erroneous items included in respondent’s determination or any allowable deductions petitioner however was given one final opportunity posttrial to substantiate her deductions the court issued an order finding petitioner in default pursuant to rule a because of her failure to comply with previous court orders and ordering her to show cause in writing why the cases should not be dismissed by reason of her failure to properly prosecute the order to show cause required petitioner to provide proof that she delivered to respondent any documents substantiating deductions exemptions or credits to which she claimed entitlement and a report and accompanying documentation relating to any other disputed issues petitioner failed to comply with the court order although petitioner had failed to comply with the court’s order and the date for submitting documents to both respondent and this court had passed respondent indicated a willingness to give petitioner additional time to provide substantiation of any items she would like to have considered again petitioner failed to comply instead petitioner responded with a letter containing a spurious attack on respondent’s counsel mccammon v commissioner supra petitioner was warned of the consequences of her failure to produce evidence in support of her case in addition she did not comply with the orders of the court and made no efforts to contest respondent’s determinations on the merits thus the court deemed the order to show cause absolute and dismissed petitioner’s cases the court also warned petitioner not to engage in similar dilatory conduct in any other case stating i nasmuch as petitioner has filed another petition in this court for docket no she is hereby warned that the type of recalcitrance obstruction and procrastination evident in these cases may result in an additional sanction of up to dollar_figure mccammon v commissioner supra petitioner’s tax_year in the case presently before us it is clear that petitioner has not learned from her prior experiences before the court petitioner continues to put forth the same arguments she made without success in mccammon i although we denied petitioner’s request for a continuance we kept the record open to allow petitioner to make available to respondent any documentation she intended to offer into the record respondent in a status report notified the court that respondent had not had any contact from petitioner she had not presented any evidence or documentation to respondent relating to the amounts at issue but instead argued that federal_law as it related to medical records prevented her from submitting any evidence opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 sec_7491 places the burden_of_proof on the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertain her liability has complied with substantiation requirements has maintained all records required and has cooperated with reasonable requests for witnesses information documents meetings and interviews petitioner has done none of these things and the burden_of_proof remains on her the burden_of_proof is on the commissioner however in regard to any increases in deficiency rule a 124_tc_16 consequently the burden_of_proof is on petitioner in regard to the interest dividends and wages and is on respondent with regard to the s_corporation flow-through income and increase in the penalty under sec_6662 wages interest and dividends taxable_income includes gross_income sec_63 gross_income includes compensation_for services interest and dividends sec_61 the deficiencies assessed against petitioner were based upon information provided by third parties including a form 1099-div dividends and distributions and a form_w-2 wage and tax statement if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to the information_return sec_6201 richardson v commissioner tcmemo_2005_143 petitioner did not produce any evidence either at trial or posttrial showing that she did not receive the wages interest or dividends at issue therefore the amounts that respondent determined petitioner received but failed to report constitute taxable_income_s_corporation flow-through income sec_1366 provides that in determining his income_tax_liability an s_corporation shareholder shall take into account his pro_rata share of the s corporation’s items of income loss deduction and credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year the s corporation’s income is taxable to the shareholder regardless of whether any income is distributed dunne v commissioner tcmemo_2008_63 chen v commissioner tcmemo_2006_160 knott v commissioner tcmemo_1991_352 respondent submitted certified copies of petitioner’s form_1040 and petitioner’s s corporation’s form_1120s both signed by petitioner at trial petitioner admitted that julie k mccammon m d inc was her corporation the schedule_k-1 filed with the form_1120s reported net_income of dollar_figure allocated in its entirety to petitioner as the sole shareholder petitioner did not produce any evidence either at trial or posttrial to refute that the income of the corporation was includable on her form_1040 respondent has met the burden_of_proof as it relates to petitioner’s flow-through income from her s_corporation and it shall be included in petitioner’s taxable_income sec_6662 penalty sec_6662 and b provides that taxpayers will be liable for a penalty equal to percent of the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6664 provides that the accuracy-related_penalty is not imposed with respect to any portion of the understatement for which the taxpayer acted with reasonable_cause and in good_faith respondent asserted that petitioner is liable for an accuracy-related_penalty of dollar_figure under sec_6662 this addition is a computational penalty directly related to the amount of petitioner’s deficiency petitioner was required to report a tax_liability of dollar_figure and underreported her tax_liability by dollar_figure therefore respondent has satisfied his burden of production under sec_7491 because petitioner understated her income_tax by both dollar_figure and more than percent respondent has carried his burden of production with regard to the accuracy-related_penalty determined in the notice_of_deficiency see bhattacharyya v commissioner tcmemo_2007_ in addition respondent has carried his burden_of_proof with respect to the increased deficiency and therefore the increased sec_6662 penalty computed directly thereon asserted in the amendment to answer petitioner has failed to produce sufficient evidence to substantiate her deductions or other claims and has failed to prove that she is entitled to a reduction of the understatement under sec_6664 or sec_6662 or ii under sec_6662 and ii the amount of a tax understatement may be reduced by the portion thereof that is attributable to i the tax treatment of an item for which there was substantial_authority or ii any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is continued therefore we sustain respondent’s determinations under sec_6662 additional arguments petitioner at various times since petitioning the court has made two additional arguments that the code is too complex and that the health insurance portability and accountability act hipaa publaw_104_191 110_stat_2090 precluded her from presenting any evidence or records relating to her medical practice petitioner’s argument that the code is too complex and therefore cannot be relied upon to support the imposition of federal_income_tax fails we have previously considered similar arguments and found them to be without merit see halcott v commissioner tcmemo_2004_214 petitioner argued that she could not provide any records relating to the amounts at issue because to do so would violate hipaa a taxpayer is required to maintain records sufficient to enable the commissioner to determine his or her correct_tax liability sec_6001 abdelhak v commissioner tcmemo_2006_ nothing in hipaa alters this requirement petitioner was required but failed to maintain records sufficient to determine her tax_liability see abdelhak v commissioner supra continued a reasonable basis for the tax treatment of the item sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty of up to dollar_figure payable to the united_states when a taxpayer institutes or maintains a proceeding primarily for delay the taxpayer’s position in the proceeding is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies edwards v commissioner tcmemo_2003_149 affd 119_fedappx_293 d c cir we find that the present situation warrants the imposition of such a penalty petitioner was warned in mccammon i not to institute meritless proceedings but failed to heed that warning petitioner remained undeterred from delaying these proceedings putting forth frivolous or groundless arguments and refusing to provide any evidence in support of her positions and statements petitioner was uncooperative and unreasonable at every stage of these proceedings see edwards v commissioner supra accordingly under the circumstances presented we shall impose a penalty of dollar_figure on petitioner under sec_6673 to reflect the foregoing decision will be entered an appropriate order and
